Citation Nr: 0500298	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for aches and pains, to 
include as due to an undiagnosed illness.   
 
2.  Entitlement to service connection for gingivitis, to 
include as due to an undiagnosed illness.   
 
3.  Entitlement to service connection for erectile 
dysfunction, to include as due to an undiagnosed illness.   
 
4.  Entitlement to a higher (compensable) rating for a scalp 
laceration.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service in the Army from June 1987 to 
June 1990.  He also had service in the Army Reserve including 
a period of active duty from November 1990 to July 1991.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and February 2004 RO 
rating decisions.  The August 2002 RO decision granted 
service connection and a noncompensable rating for a scalp 
laceration.  Service connection was denied for aches and 
pains, to include as due to an undiagnosed illness; 
gingivitis (claimed as bleeding gums), to include as due to 
an undiagnosed illness; erectile dysfunction, to include as 
due to an undiagnosed illness; and for a right knee 
disability.  The veteran testified at a personal hearing at 
the RO in September 2003.  A November 2003 RO decision 
granted service connection for a right knee disability.  
Therefore, such issue is no longer on appeal.  

The February 2004 RO decision denied service connection for 
bilateral hip bursitis, bilateral shoulder bursitis, and for 
forearm and wrist nerve damage.  In July 2004, the veteran 
testified at a Travel Board hearing at the RO.  At such 
hearing, the veteran expressly withdrew the issues of 
entitlement to service connection for bilateral hip bursitis, 
bilateral shoulder bursitis, and for forearm and wrist nerve 
damage.  Therefore, such issues are no longer before the 
Board.  

The Board notes that at the February 2004 hearing, the 
veteran and his representative raised the issues of 
entitlement to service connection for gingivitis as secondary 
to service-connected residuals of head trauma, diagnosed as 
migraine headaches; entitlement to an increased rating for 
his service-connected residuals of a head trauma, diagnosed 
as migraine headaches; and entitlement to an increased rating 
for his service-connected right knee disability.  Such issues 
are not before the Board at this time and are referred to the 
RO for appropriate action.  

The present Board decision addresses the issues of 
entitlement to service connection for aches and pain, to 
include as due to an undiagnosed illness; entitlement to 
service connection for gingivitis, to include as due to an 
undiagnosed illness; and entitlement to service connection 
for erectile dysfunction, to include as due to an undiagnosed 
illness.  The issue of entitlement to a higher (compensable) 
rating for a scalp laceration is the subject of the remand at 
the end of the decision.  


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.  

2.  The veteran's aches and pains are associated with 
diagnosed conditions which began years after service and were 
not caused by any incident of service.  

3.  The veteran's diagnosed gingivitis is not a disability 
for VA compensation purposes.  

4.  The veteran's diagnosed erectile dysfunction began years 
after service and was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  Aches and pains, to include as due to an undiagnosed 
illness, were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.303, 3.309, 3.317 (2004).  

2.  Gingivitis, to include as due to an undiagnosed illness, 
may not be service-connected for VA compensation purposes.  
38 C.F.R. § 3.381 (2004).  

3.  Erectile dysfunction, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran had active duty in the Army from 
June 1987 to June 1990.  He also had service in the Army 
Reserve including a period of active duty from November 1990 
to July 1991.  The available personnel records indicate that 
he had service in Southwest Asia from January 1991 to June 
1991.  

His service medical records for his first period of active 
duty from June 1987 to June 1990 do not refer to complaints 
of or treatment for aches and pains, gingivitis, or for 
erectile dysfunction.  At the time of the March 1987 
enlistment examination, the veteran's teeth were noted to be 
acceptable.  An April 1988 dental treatment entry noted that 
the veteran underwent prophylaxis and that he had heavy 
calculus.  He was given preventive dental counseling.  
Another April 1988 dental treatment entry also referred to 
prophylaxis and noted that the veteran was given dental 
counseling.  

The service medical records for the veteran's period of 
active duty from November 1990 to July 1991 do not refer to 
complaints of or treatment for aches and pain or for erectile 
dysfunction.  The September 1990 enlistment examination noted 
that the veteran's teeth were acceptable.  On a medical 
history form at the time of a May 1991 examination, the 
veteran checked that he had cramps in his legs.  He also 
checked that he did not have severe tooth or gum trouble.  
The reviewing examiner referred to other disorders and noted 
that there were no other health symptoms.  The May 1991 
objective examination report included notations that the 
veteran's genitourinary system, upper extremities, and lower 
extremities, were normal.  As to his teeth, it was noted that 
they were class II, with tooth number 17 and tooth number 32, 
partially impacted.  A June 1991 dental treatment entry noted 
that the veteran complained of discomfort at tooth number 17 
and tooth number 32.  He also reported pressure at 
approximately tooth number 16 and tooth number 18.  The 
examiner noted that there was gingiva erythema.  A July 1991 
treatment entry related an assessment of nonspecific 
urethritis.  

Private treatment records dated from January 1999 to 
September 2000 show treatment for multiple disorders 
including right arm and hip problems and erectile 
dysfunction.  A January 1999 entry from the Alegent 
Health/Family Clinic noted that the veteran was given Viagra.  
Several subsequent entries also included notations that the 
veteran was given Viagra.  A June 1999 treatment entry from 
such facility noted that the veteran complained of a sharp 
pain in his right leg as well as right arm pain.  Another 
June 1999 entry from such facility reported that the veteran 
had severe right leg and proximal leg pain.  It was noted 
that X-rays of both hips showed arthritis of the right leg.  
The assessment was intractable right hip pain.  A June 1999 
report of a magnetic resonance imaging (MRI) study of the 
pelvis related an impression of abnormal MRI of the pelvis 
confined to the right acetabulum.  It was noted that 
consideration of a bone infarct should be given.  An August 
1999 entry noted that the veteran complained of right arm 
pain.  It was noted that he reported that he could not extend 
his elbow.  The examiner noted that the veteran also had an 
aseptic necrosis of the right hip.  A December 1999 entry 
indicated that the veteran complained of left arm pain.  It 
was reported that he also had some erectile dysfunction and 
that he had doubled his medication of Viagra, without help.  

The veteran underwent a VA Gulf War examination in July 2002.  
He reported that he believed that problems in his right 
forearm and right hip could possibly have been caused by Gulf 
War exposure.  He stated that his right forearm and right hip 
problems had been bothersome since about 1995.  The veteran 
reported that in 1995 he had worked as a caseworker at a 
correction center.  He noted that such occupation was not 
physical at all and that he basically sat in a chair and did 
a fair amount of deskwork and talked to incarcerated 
individuals.  He stated that there was never any physical 
contact with such individuals.  The veteran indicated that he 
had worked at the Post Office over the last few years.  He 
noted that he worked in a sedentary position as a supervisor.  
It was reported that the veteran liked to play a lot of 
basketball and that he noticed that basketball was bothering 
his right elbow.  The veteran reported that since 1995, he 
had seen a doctor probably about eight times for right elbow 
pain.  He indicated that he had been on Daypro for such 
problems as well as a couple of other musculoskeletal 
problems.  The veteran reported that his elbow would swell 
up, but that his doctor never really gave him a definitive 
diagnosis.  He stated that he had not been able to completely 
extend his elbow for the last three or four years.  The 
veteran further reported that about the same time, he noted 
that his right hip was bothering him.  He stated that the hip 
would flare-up about once a week.  The veteran noted that he 
had seen a doctor a couple of times for his right hip problem 
as well.  

The diagnoses were medial epicondylitis, chronic; olecranon 
bursitis, chronic; episodic tensor fascia latae syndrome of 
the right hip; and chronic episodic greater trochanteric 
bursitis of the right hip.  The examiner commented that it 
was his belief that each of such musculoskeletal conditions 
were reasonably common and that he did not believe that they 
had necessarily anything to do with a Gulf War exposure.  The 
examiner stated that the veteran's job description was 
something that sometimes it was not uncommon to see cause 
olecranon type problems, and that sitting at a desk with an 
elbow on the desk or on the armrest of a chair could commonly 
cause such disorder.  The examiner remarked that if the 
veteran played a fair amount of basketball, as he had in the 
past, and that he certainly tried to on occasion, such could 
aggravate his elbow condition and could certainly aggravate 
his hip condition.  The examiner indicated that such 
musculoskeletal findings were not uncommon findings in 
everyday general practice and he did not believe they were 
Gulf War exposed problems.  

A July 2002 VA orthopedic examination report noted that the 
veteran complained of right knee problems.  The diagnosis was 
bone spur of the patella, etiology unknown, aggravating pre 
and infrapatellar bursitis.  

The veteran also underwent a VA dental and oral examination 
in July 2002.  He complained that his gums would bleed with 
eating and brushing, particularly his front teeth.  The 
veteran also stated that his teeth were sensitive and tender.  
He indicated that he had noticed such problems since he came 
back from Saudi Arabia.  The veteran stated that he recently 
saw a dentist and that deep scaling had been performed due to 
his gums being sore and bleeding.  The examiner discussed the 
veteran's service medical records.  The diagnosis was 
gingivitis, generalized, with localized periodontitis, most 
likely due to inadequate oral hygiene.  

The veteran underwent a VA genitourinary examination in July 
2002.  The veteran reported that roughly in 1992 or 1993, but 
most likely 1992, he started to notice some problems with 
erections.  He stated that such problems began to get worse 
in 1994 or 1995 and that it reached an all time low of only 
achieving erections of about fifty percent.  The veteran 
reported that he went to his private doctor in 1993 and was 
sent to an urologist.  He reported that after a work-up, the 
urologist told him that there was not too much wrong, but 
that he believed there was a little bit of decrease in blood 
flow to his penile tissue.  The veteran reported that Viagra 
had helped quite a bit and that he could get almost a one 
hundred percent erection or about a 90 percent erection.  The 
diagnosis was erectile dysfunction.  

In his December 2002 substantive appeal, the veteran stated 
that he had multiple pains within the body, seemingly all the 
time, due to environmental hazards of the Persian Gulf War.  
He reported that his bursitis condition was the result of 
many injuries to his knee hip and shoulder.  The veteran 
indicated that as to his gingivitis, he had continued 
bleeding and irritation of the gums due to exposure to 
unsanitary conditions and the contamination he was exposed 
to.  He also reported that his erectile dysfunction was the 
result of lengthy exposure to contaminated toxins and 
chemicals from deadly missile attacks and the inhaling of 
residue from the burning fields in Kuwait.  

In March 2003, the veteran submitted pictures from the 
Persian Gulf War that included dead bodies and burning oil 
fields.  

At the September 2003 RO hearing, the veteran testified that 
prior to service, he was extremely active, that he played a 
lot of different sports, and that he never had problems with 
pain in any body parts.  He stated that he did not have 
problems when he was first discharged in June 1990.  The 
veteran indicated that he did not have any problems until he 
was in Saudi Arabia when he had pain in his hip and his knee.  
He noted that his pain was in his hip, knee, and arm and that 
they hurt everyday.  The veteran indicated that prior to 
going to Saudi Arabia, he did not have problems with 
irritated and bleeding gums.  He stated that his teeth 
problems began while he was over there.  He indicated that, 
presently, his gums were so sensitive that it would hurt to 
brush his teeth.  The veteran further reported that he did 
not have problems with erectile dysfunction until he returned 
from Saudi Arabia.  

VA treatment records dated in October 2003 refer to treatment 
for several disorders.  An October 2003 treatment entry noted 
that the veteran had a past medical history that included 
various musculoskeletal complaints, and erectile dysfunction.  
The veteran reported that his right arm, right hip, and right 
knee had bothered him since coming back from the Gulf War.  
In regards to his erectile dysfunction, it was reported that 
he was placed on Viagra with good success.  The diagnoses 
included musculoskeletal complaints.  It was noted that such 
had been worked up in the past and that there seemed to be no 
significant pathology noted per X-ray and per the report of 
his primary outside physician.  It was reported that the 
veteran managed quite well with Daypro and ibuprofen.  
Erectile dysfunction was also diagnosed with a notation that 
the veteran was doing well with Viagra.  

An October 2003 VA orthopedic examination report related 
diagnoses as to a right knee disability.  The examiner 
indicated that such disability was more likely than not 
related to the veteran's inservice incident.  

In a January 2004 statement, the veteran stated, as to his 
gingivitis, that there were many times while he was in Saudi 
Arabia, Iraq, and Kuwait, that he was exposed to sandstorms 
that entered every orifice which was not covered including 
his mouth.  The veteran stated that there were unsanitary 
conditions, including a possibly contaminated water supply 
with which they had to drink and brush their teeth with.  He 
stated that he believed such conditions could have caused his 
present problems.  The veteran also related his erectile 
dysfunction to his time in Saudi Arabia.  

At the July 2004 Travel Board hearing, the veteran testified 
that they did not due dental work when he was in the desert.  
He indicated that he did not have problems with his gums 
prior to going into the Southwest Theatre of operations.  The 
veteran reported that his fillings came loose after he hit 
his head and that the pain started with chewing.  He stated 
that his gums first started bleeding in July 1991 and that 
they still would bleed.  The veteran reported that he first 
experienced erectile dysfunction in the summer after they 
returned from Saudi Arabia.  He stated that they were close 
to the oil fires when they were transporting.  He indicated 
that he definitely breathed in toxic fumes.  The veteran 
noted that he never had erectile dysfunction while he was in 
the military.  He stated that he first received treatment in 
1992 and that he was currently taking Viagra that he felt did 
not work.  The veteran indicated that shortly after his 
separation from service, he was treated for complaints such 
as bursitis.  He indicated that such complaints were on the 
right side of his body including his right elbow and right 
hip. 

II.  Analysis

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, in an April 
2002 letter, a November 2002 statement of the case, a July 
2003 letter, an August 2003 supplemental statement of the 
case, a September 2003 RO hearing, an October 2003 
supplemental statement of the case, and at the Board hearing 
held in July 2004, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a aches and pains, to include as due 
to an undiagnosed illness; service connection for gingivitis, 
to include as due to an undiagnosed illness; and service 
connection for erectile dysfunction, to include as due to an 
undiagnosed illness.  The discussions in the rating decision, 
the statement of the case, the supplemental statements of the 
case, and at the hearing held in July 2004 have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection. 

A.  Aches and Pains

The veteran is claiming service connection for aches and 
pains, to include as due to an undiagnosed illness from 
Persian Gulf War service.  His service medical records for 
his active duty from June 1987 to June 1990 do not refer to 
such complaints.  The service medical records for his active 
duty from November 1990 to July 1991 during the Persian Gulf 
War also do not refer to such complaints.  The veteran's 
complaints of aches and pains, specifically problems with his 
right arm and right hip, were not shown within the first year 
of service (as required for presumptive service connection 
for any arthritis), or for many years later.  

A June 1999 treatment report from Alegent Health/Family 
Clinic noted that the veteran complained of sharp pain in his 
right leg as well as right arm pain.  Other entries from such 
facility noted that the veteran had arthritis in the right 
leg.  A July 2002 VA Gulf War examination report noted that 
the veteran complained of problems with his right forearm and 
right hip and indicated that such problems had been 
bothersome since about 1995.  The examiner diagnosed medial 
epicondylitis, chronic; olecranon bursitis, chronic; episodic 
tensor fascia latae syndrome of the right hip; and chronic 
greater trochanteric bursitis of the right hip.  The examiner 
specifically commented such musculoskeletal findings were not 
uncommon in everyday general practice and that he did not 
believe that they were Gulf War exposed problems.  Based on a 
detailed review of the this report, the Board must find that 
it is entitled to great probative weight and provides only 
negative evidence against the veteran's claims.

The Board observes that the veteran's complaints of aches and 
pains have been medically associated with the diagnosed 
conditions noted above.  As the symptoms are due to a 
diagnosed condition, the Persian Gulf War provisions do not 
apply.  The medical evidence indicates no link between medial 
epicondylitis, olecranon bursitis, episodic tensor fascia 
latae syndrome of the right hip, and chronic greater 
trochanteric bursitis of the right hip, and the veteran's 
period of service.  The Board additionally notes that the 
veteran also complained of right knee pain and that he is 
service-connected for a right knee disability.  

The Board has considered the veteran's contentions.  However, 
as a layperson, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
veteran's complaints of aches and pains are related to 
diagnosed musculoskeletal conditions which began years after 
his periods of active duty and were not caused by any 
incident of service.  The condition was neither incurred in 
nor aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  



B.  Gingivitis

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 38 
C.F.R. § 3.381.  The issue before the Board at this time is 
whether the veteran should receive compensation for his 
gingivitis. 

"Periodontal" is defined as "around a tooth." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1261 (28th ed. 1994).  
"Gingivitis" is defined as inflammation of the gingivae. 
DORLAND'S at 691.  "Gingivae" is defined as the gums: the 
mucous membrane, with the supporting fibrous tissue, which 
overlies the crowns of unerupted teeth and encircles the 
necks of those that have erupted. DORLAND'S at 690.  
Gingivitis is, therefore, a periodontal disease.  

The veteran is claiming service connection for gingivitis 
(claimed as bleeding gums), to include as due to an 
undiagnosed illness.  His service medical records for his 
first period of service from June 1987 to June 1990 show some 
dental treatment.  The service medical records for his period 
of active duty from November 1990 to July 1991 show treatment 
for gingiva erythema.  A July 2002 VA dental and oral 
examination report noted that the veteran reported that his 
gums would bleed with eating and brushing and that they were 
sensitive.  The diagnosis was gingivitis, generalized, with 
localized periodontitis, most likely due to inadequate 
hygiene.  

The Board observes that gingivitis is a diagnosed disorder.  
As such, the Persian Gulf War provisions do not apply.  See 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Additionally, as 
noted above, gingivitis is a periodontal disease.  Therefore, 
service connection for gingivitis for compensation purposes 
is not permitted, and as a matter of law, the claim must be 
denied.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  




C.  Erectile Dysfunction

The veteran's service medical records for his period of 
active duty from June 1987 to June 1990 and his period of 
active duty from November 1990 to July 1991 during the 
Persian Gulf War do not show complaints of or treatment for 
erectile dysfunction.  The first actual medical evidence of 
erectile dysfunction is dated in January 1999, many years 
after the veteran's active duty.  A January 1999 treatment 
entry from Alegent Health/Family Clinic indicated that the 
veteran was given Viagra.  A December 1999 treatment entry 
from such facility noted that the veteran had some erectile 
dysfunction.  

Additionally, a July 2002 VA genitourinary examination report 
noted that the veteran reported that he started to notice 
some problems with erections roughly in 1992.  The diagnosis 
was erectile dysfunction.  The Board observes that erectile 
dysfunction is a diagnosed condition and, therefore, the 
Persian Gulf War provisions do not apply.  Service connection 
may still be established if the currently diagnosed erectile 
dysfunction is otherwise linked to service.  However, the 
medical evidence as a whole does not link the current 
erectile dysfunction, first diagnosed years after service, 
with the veteran's periods of active duty.  

The Board has considered the veteran's contentions as to the 
onset of his erectile dysfunction.  However, as a layman, he 
is not competent to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu, supra.  

The weight of the credible evidence demonstrates that the 
veteran's current erectile dysfunction is a diagnosed 
condition which began years after his periods of active duty 
and was not caused by any incident of service.  The condition 
was neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  




ORDER

Service connection for aches and pains, to include as due to 
an undiagnosed illness, is denied.  

Service connection for gingivitis, to include as due to an 
undiagnosed illness, is denied.  

Service connection for erectile dysfunction, to include as 
due to an undiagnosed illness, is denied.  


REMAND

The other issue on appeal is entitlement to a higher 
(compensable) rating for a scalp laceration.  The veteran was 
afforded a VA dermatological examination in July 2002.  The 
diagnoses did not refer to a scalp laceration.  The veteran 
also underwent a VA neurological examination in July 2002.  
The diagnosis was head contusion with laceration with no 
sequelae.  

The Board observes that there have been recent changes to 
rating criteria concerning scars subsequent to the July 2002 
examination.  Additionally, at the July 2004 Travel Board 
hearing, the veteran testified that his scar was disfiguring 
and specifically stated that his scar was tender to the 
touch.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any recent treatment records and providing him with a VA 
examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  Accordingly, this issue is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC., for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for problems with his scar on his 
scalp that the VA does not have.  The RO 
should then obtain copies of the related 
medical records which are not already in 
the claims folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his scalp laceration.  The claims 
folder should be provided to and reviewed 
by the examiner.  All signs and symptoms 
necessary for rating the scar residuals 
under the old and new scar rating 
criteria, including the new criteria of 
Diagnostic Codes 7800 to 7805, should be 
reported in detail.  

3.  Thereafter, the RO should review the 
claim a higher (compensable) rating for a 
scalp laceration.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


